Atkinson, J.
1. "When a ease has been withdrawn or dismissed, without a finding by the jury on the facts on which the defense rests, and the court below allows it to be reinstated, this court will not interfere with that discretion.” Vanzant v. Arnold, 31 Ga. 210; See also Harrison v. Tate, 100 Ga. 317 (27 S. E. 179); Bird v. Burgsteiner, 113 Ga. 1012 (39 S. E. 425); City of Atlanta v. Miller, 125 Ga. 495 (54 S. E. 538); Southern Railway Co. v. James, 114 Ga. 198 (39 S. E. 849); Glenn v. Glenn, 152 Ga. 793 (111 S. E. 378); Miraglia v. Bryson, 152 Ga. 828 (3 a) (111 S. E. 655).
2. The judge did not err in overruling the demurrer upon any of the grounds stated.
3. On the evidence the trial judge did not abuse his discretion in reinstating the case. Judgment affirmed.

All the Justices concur.

R. D. Smith, for plaintiff in error.
Fulwood & Fulwood and R. R. Forrester, contra.